Exhibit 10.7.12

DIRECTOR RESTRICTED PHANTOM UNIT AGREEMENT

UNDER

THE STONEMOR PARTNERS L.P. 2014 LONG-TERM INCENTIVE PLAN

This Director Restricted Phantom Unit Agreement (the “Agreement”) entered into
as of November 11, 2014 (the “Agreement Date”), by and between StoneMor GP LLC
(the “Company”), the general partner of and acting on behalf of StoneMor
Partners L.P., a Delaware limited partnership (the “Partnership”) and
                            , a director of the Company (the “Participant”).

BACKGROUND:

In order to make certain awards to key employees, directors and consultants of
the Company and its Affiliates, the Company maintains the StoneMor Partners L.P.
2014 Long-Term Incentive Plan, subject to the unitholders approval as required
by the listing rules of the New York Stock Exchange (the “Plan”). The Plan is
administered by the Compensation, Nominating and Governance, and Compliance
Committee (the “Committee”) of the Board of Directors of the Company. The
Committee has determined to grant to the Participant, pursuant to the terms and
conditions of the Plan, an award (the “Award”) of Phantom Units, representing
notional limited partner interests in StoneMor Partners L.P. (the
“Partnership”). The Participant has determined to accept such Award. Any
initially capitalized terms and phrases used in this Agreement, but not
otherwise defined herein, shall have the respective meanings ascribed to them in
the Plan.

This document is intended to formalize a prior agreement made with the
Participant in connection with the Participant’s service as a Director of the
Company.

NOW, THEREFORE, the Company and the Participant, each intending to be legally
bound hereby, agree as follows:

ARTICLE I

AWARD OF PHANTOM UNITS

1.1 Creation of Mandatory Deferred Compensation Account. Commencing with the
meeting of the Board of Directors of the Company on November 11, 2014,
compensation in the annual amount of $            (“Annual Deferral”) payable to
the Participant in consideration for service as a Director shall be deferred and
credited, in the form of Phantom Units, to a mandatory deferred compensation
account (the “Mandatory Deferred Compensation Account”) established by the
Company for the Participant.

1.2 Crediting Phantom Units. The Annual Deferral shall be credited in four
(4) equal quarterly installments to the Participant’s Mandatory Deferred
Compensation Account in the form of Phantom Units, each installment to be
credited on the date of the regular quarterly meeting of the Board for such
quarter. The number of Phantom Units (or fractions thereof) to be credited to
the Participant’s Mandatory Deferred Compensation Account shall be determined by
dividing the amount of each quarterly installment by the closing price for
common units (“Common Units”) of the Partnership as published in The Wall Street
Journal or in Yahoo



--------------------------------------------------------------------------------

Finance for the trading day immediately prior to the first day of such regular
quarterly Board meeting. Notwithstanding the foregoing, in the event that there
is no meeting of the Board during any calendar quarter, the crediting shall
occur on such date as is designated by the Company. Crediting of Phantom Units
(or fractions thereof) to the Participant’s Mandatory Deferred Compensation
Account shall not entitle the Participant to the rights of a limited partner of
the Partnership or a holder of Units. The term “quarterly”, as used in this
Agreement, refers to calendar quarters.

1.3 Crediting Distribution Equivalent Rights (“DERs”). For each Phantom Unit in
the Participant’s Mandatory Deferred Compensation Account, the Company shall
credit such account, solely in Phantom Units (or fractions thereof), with an
amount, in respect of DERs, equal to the cash distributions paid on a Unit. The
crediting shall occur as of the date on which such cash distributions on the
Common Units of the Partnership are paid. The number of Phantom Units (or
fractions thereof) to be credited to the Participant’s Mandatory Deferred
Compensation Account shall be calculated by dividing the dollar amount of the
DERs by the closing price for the Common Units of the Partnership as published
in The Wall Street Journal or in Yahoo Finance for the trading day immediately
prior to the day on which the cash distribution is paid on the Units. Any
fractional Phantom Unit created by DERs or otherwise shall likewise be entitled
to further DERs equal to cash distributions paid on Common Units of the
Partnership multiplied by such fractional Phantom Unit. The Company will
establish a bookkeeping method to account for DERs to be credited to the
Participant’s Mandatory Deferred Compensation Account. DERs shall cease to be
credited to the Participant’s Mandatory Deferred Compensation Account from and
after any of the events specified in Section 1.4 hereof, except to the extent
that any balance remains in the Participant’s Mandatory Deferred Compensation
Account after such event. DERs shall not bear interest.

1.4 Time of Payment. Participant shall be entitled to payment of the
Participant’s Mandatory Deferred Compensation Account upon the first payment
event to occur pursuant to Section 409A(a)(2) of the Code and the rules and
regulations adopted thereunder as follows:

(1) Separation from Service as described under Section 409A of the Code and the
rules and regulations adopted thereunder; or

(2) Disability of the Participant. The Participant is considered disabled if he
is unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months; or

(3) an “Unforeseeable Emergency” with respect to the Participant, but subject to
the limitations under Section 409A of the Code and the rules and regulations
adopted thereunder as to any amount which may be paid. An Unforeseeable
Emergency means a severe financial hardship to the Participant resulting from an
illness or accident of the Participant, the Participant’s spouse, the
Participant’s dependent (as defined in Code section 152, without regard to
section 152(b)(1), (b)(2), and (d)(1)(B)) or a Beneficiary; loss of the
Participant’s property due to casualty (including the need to rebuild a home
following damage to a home not otherwise covered by insurance, for example, as a
result of a natural disaster); or other similar extraordinary and unforeseeable
circumstances arising as a result of events beyond the control of the
Participant. The types of events which may qualify as an Unforeseeable Emergency
may be limited by the Committee; or

 

2



--------------------------------------------------------------------------------

(4) a “Change of Control” of the Partnership or Company, as defined in the Plan,
but subject to any further limitations under Section 409A of the Code and the
rules and regulations adopted thereunder; or

(5) death of the Participant. Upon the death of a Participant prior to the full
payment of all amounts credited to the Participant’s Mandatory Deferred
Compensation Account, the balance of such Mandatory Deferred Compensation
Account shall be paid in accordance with Sections 1.5 and 1.6.

All payments of the Participant’s Mandatory Deferred Compensation Account will
commence on or before the later of: (1) the last day of the calendar year in
which the payment event occurs or (2) the 15th day of the third month following
the date the payment event occurs. No payment of the Mandatory Deferred
Compensation Account shall be made to the Participant prior to the occurrence of
any of the preceding payment events and only to the extent permitted under
Section 409A(a)(2) of the Code and the rules and regulations adopted thereunder.

1.5 Method of Payment.

(a) All payments for Phantom Units (or fractions thereof) credited to the
Participant’s Mandatory Deferred Compensation Account shall be made in Common
Units of the Partnership, except as the Company, at its option, otherwise elects
as provided in Section 1.5(b) hereof. The number of Common Units of the
Partnership paid shall be equal to the number of whole Phantom Units in the
Participant’s Mandatory Deferred Compensation Account. For this purpose, any
fractional Phantom Units in such Account shall be combined to equal whole
Phantom Units to the extent possible. If after such combination there is any
remaining fractional Phantom Unit, such remaining fractional Phantom Unit shall
be distributed as an amount of cash equal to the product of multiplying such
fractional Phantom Unit by the closing price for Common Units of the Partnership
as published in The Wall Street Journal or in Yahoo Finance for the trading day
immediately prior to the payment date.

(b) The Company, at its option, may elect to pay all or any portion of the
Mandatory Deferred Compensation Account in cash instead of paying in Common
Units of the Partnership. Phantom Units (or fractions thereof) credited to the
Participant’s Mandatory Deferred Compensation Account shall be valued at the
closing price for Common Units of the Partnership as published in The Wall
Street Journal or in Yahoo Finance for the trading day immediately prior to the
payment date.

1.6 Designation of Beneficiary.

(a) In the event of the Participant’s death, the primary death beneficiaries and
contingent death beneficiaries entitled to receive payments due the Participant
at the time of death are designated below the Participant’s signature on this
Agreement, unless such designation is amended as provided in this Section 1.6,
in which case the amended designation shall apply. No amendment to the
designation of the beneficiaries shall be valid unless in a writing, signed by
the Participant, dated, and filed with the Committee during the lifetime of the

 

3



--------------------------------------------------------------------------------

Participant. A subsequent beneficiary designation will cancel all beneficiary
designations signed and filed earlier under this Agreement. In case of a failure
of designation of a beneficiary, or the death of the designated beneficiary (to
whom a payment is otherwise due hereunder) without a designated successor,
distribution shall be paid in one lump sum to the estate of the Participant.

(b) The interest in any amounts hereunder of a spouse who has predeceased the
Participant shall automatically pass to the Participant and shall not be
transferable by such spouse in any manner, including, but not limited to, such
spouse’s will, nor shall such interest pass under the laws of intestate
succession.

(c) No payment shall be made to a designated contingent death beneficiary unless
it is proven to the satisfaction of the Committee that the designated primary
death beneficiary is deceased.

1.7 Source of Payments. All payments of deferred compensation shall, if paid in
cash, be paid solely from the general funds of the Partnership and the
Partnership and the Company shall be under no obligation to segregate any assets
in connection with the maintenance of any Mandatory Deferred Compensation
Account, nor shall anything contained in this Agreement nor any action taken
pursuant to the Plan create or be construed to create a trust of any kind, or a
fiduciary relationship between the Partnership or the Company with the
Participant. Title to the beneficial ownership of any assets, whether cash or
investments, that the Partnership or the Company may designate to pay the amount
credited to a Mandatory Deferred Compensation Account shall at all times remain
in the Partnership and the Participant shall not have any property interest
whatsoever in any specific assets of the Partnership or the Company.
Participant’s interest in any Mandatory Deferred Compensation Account shall be
limited to the right to receive payments pursuant to the terms of this Agreement
and such rights to receive shall be no greater than the right of any other
unsecured general creditor of the Partnership.

1.8 Nonalienation of Benefits. Participant shall not have the right to sell,
assign, transfer or otherwise convey or encumber in whole or in part the right
to receive any payment under this Agreement except in accordance with
Section 1.6, and the right to receive any payment hereunder shall not be subject
to attachment, lien or other involuntary encumbrance.

1.9 Acceptance of Terms. The terms and conditions of this Agreement shall be
binding upon the heirs, beneficiaries and other successors in interest of the
Participant to the same extent that said terms and conditions are binding upon
the Participant.

ARTICLE II

GENERAL PROVISIONS

2.1 No Right Of Continued Board Service. The receipt of this Award does not give
the Participant, and nothing in the Plan or in this Agreement shall confer upon
the Participant, any right to continue in the service of the Board of the
Company or any of its subsidiaries. Nothing in the Plan or in this Agreement
shall affect any right which the Company or any of its subsidiaries may have to
terminate the Board service of the Participant. The payment of Mandatory
Deferred Compensation Account under this Agreement shall not give the Company or
any of its subsidiaries any right to the continued services of the Participant
for any period.

 

4



--------------------------------------------------------------------------------

2.2 Rights As A Limited Partner. Neither the Participant nor any other person
shall be entitled to the privileges of ownership of Common Units of the
Partnership, limited partnership interests in the Partnership, or otherwise have
any rights as a limited partner, by reason of the award of the Phantom Units
covered by this Agreement.

2.3 Tax Withholding. All distributions under this Agreement are subject to
withholding of all applicable taxes. Cash payments in respect of any Phantom
Units, and/or the related DERs, shall be made net of any applicable federal,
state, or local withholding taxes.

2.4 Administration. Pursuant to the Plan, the Committee is vested with
conclusive authority to interpret and construe the Plan, to adopt rules and
regulations for carrying out the Plan, and to make determinations with respect
to all matters relating to this Agreement, the Plan and awards made pursuant
thereto. The authority to manage and control the operation and administration of
this Agreement shall be likewise vested in the Committee, and the Committee
shall have all powers with respect to this Agreement as it has with respect to
the Plan. Any interpretation of this Agreement by the Committee, and any
decision made by the Committee with respect to this Agreement, shall be final
and binding. The Committee may refuse to issue Common Units as provided in
Section 8(f) of the Plan and, without limiting the foregoing, may refuse to
issue Common Units if, in its sole discretion, the Committee determines that the
issuance of such Common Units may violate federal or state securities laws, the
listing rules of the New York Stock Exchange, or the Second Amended and Restated
Agreement of Limited Partnership of the Company.

2.5 Effect of Plan; Construction. The entire text of the Plan is expressly
incorporated herein by this reference and so forms a part of this Agreement. In
the event of any inconsistency or discrepancy between the provisions of this
Agreement and the terms and conditions of the Plan under which the Phantom Units
are granted, the provisions of the Plan shall govern and prevail. The Phantom
Units, the related DERs and this Agreement are each subject in all respects to,
and the Company and the Participant each hereby agree to be bound by, all of the
terms and conditions of the Plan, as the same may have been amended from time to
time in accordance with its terms; provided, however, that no such amendment
shall deprive the Participant, without the Participant’s consent, of any rights
earned or otherwise due to the Participant hereunder.

2.6 Amendment or Supplement. This Agreement shall not be amended or supplemented
except by an instrument in writing executed by both parties to this Agreement,
without the consent of any other person, as of the effective date of such
amendment or supplement.

2.7 Captions. The captions at the beginning of each of the numbered Sections and
Articles herein are for reference purposes only and will have no legal force or
effect. Such captions will not be considered a part of this Agreement for
purposes of interpreting, construing or applying this Agreement and will not
define, limit, extend, explain or describe the scope or extent of this Agreement
or any of its terms and conditions.

2.8 Governing Law.

 

5



--------------------------------------------------------------------------------

(a) THE VALIDITY, CONSTRUCTION, INTERPRETATION AND EFFECT OF THIS AGREEMENT
SHALL EXCLUSIVELY BE GOVERNED BY AND DETERMINED IN ACCORDANCE WITH THE LAW OF
THE COMMONWEALTH OF PENNSYLVANIA (WITHOUT GIVING EFFECT TO THE CONFLICTS OF LAW
PRINCIPLES THEREOF), EXCEPT TO THE EXTENT PREEMPTED BY FEDERAL LAW, WHICH SHALL
GOVERN.

(b) It is the intention of the Company and the Participant that this Agreement
satisfy the requirements set forth in Section 409A of the Internal Revenue Code
of 1986 (as amended) (the “Code”) as are necessary to allow the deferral of
federal income tax on the deferred compensation resulting from this Agreement
and to avoid the constructive receipt of such deferred compensation. In the
event that this Agreement fails to satisfy any of the requirements necessary to
avoid constructive receipt under Section 409A of the Code, this Agreement shall
be deemed automatically amended as of the date hereof to conform to such
requirements.

2.9 Notices. All notices, requests and demands to or upon the respective parties
hereto to be effective shall be in writing, sent by facsimile, by overnight
courier or by registered or certified mail, postage prepaid and return receipt
requested. Notices to the Company shall be deemed to have been duly given or
made upon actual receipt by the Company. Such communications shall be addressed
and directed to the parties listed below (except where this Agreement expressly
provides that it be directed to another) as follows, or to such other address or
recipient for a party as may be hereafter notified by such party hereunder:

 

(a) if to the Partnership or Company: StoneMor GP LLC 311 Veterans Highway,
Suite B Levittown PA 19056 Attention:        President and Chief Executive
Officer

(b) if to the Participant: to the address for the Participant as it appears on
the Company’s records.

2.10 Severability. If any provision hereof is found by a court of competent
jurisdiction to be prohibited or unenforceable, it shall, as to such
jurisdiction, be ineffective only to the extent of such prohibition or
unenforceability, and such prohibition or unenforceability shall not invalidate
the balance of such provision to the extent it is not prohibited or
unenforceable, nor invalidate the other provisions hereof.

2.11 Entire Agreement. This Agreement constitutes the entire understanding and
supersedes any and all other agreements, oral or written, between the parties
hereto, in respect of the subject matter of this Agreement, and embodies the
entire understanding of the parties with respect to the subject matter hereof.

2.12 Acceptance of Terms. The terms and conditions of this Agreement shall be
binding upon the estate, heirs, beneficiaries and other successors in interest
of the Participant to the same extent that said terms and conditions are binding
upon the Participant.

 

6



--------------------------------------------------------------------------------

2.13 Arbitration. Any dispute or disagreement between Participant and the
Partnership with respect to any portion of this Agreement or its validity,
construction, meaning, performance, or Participant’s rights hereunder shall be
settled by arbitration, conducted in Philadelphia, Pennsylvania, in accordance
with the Commercial Arbitration Rules of the American Arbitration Association or
its successor, as amended from time to time. However, prior to submission to
arbitration the Participant will attempt to resolve any disputes or
disagreements with the Partnership over this Agreement amicably and informally,
in good faith, for a period not to exceed two weeks. Thereafter, the dispute or
disagreement will be submitted to arbitration. At any time prior to a decision
from the arbitrator(s) being rendered, the Participant and the Partnership may
resolve the dispute by settlement. The Participant and the Partnership shall
equally share the costs charged by the American Arbitration Association or its
successor, but the Participant and the Partnership shall otherwise be solely
responsible for their own respective counsel fees and expenses. The decision of
the arbitrator(s) shall be made in writing, setting forth the award, the reasons
for the decision and award and shall be binding and conclusive on the
Participant and the Partnership. Further, neither Participant nor the
Partnership shall appeal any such award. Judgment of a court of competent
jurisdiction may be entered upon the award and may be enforced as such in
accordance with the provisions of the award.

IN WITNESS WHEREOF, the parties hereto, intending to be legally bound hereby,
have executed this Agreement as of the day first above written.

 

STONEMOR PARTNERS L.P.

By:

    StoneMor GP LLC

    By:

 

Name:

 

Title:

 

 

7



--------------------------------------------------------------------------------

The Participant hereby acknowledges receipt of a copy of the foregoing
Restricted Phantom Unit Agreement and the Plan, and having read them, hereby
signifies his or her understanding of, and his or her agreement with, their
terms and conditions. The Participant hereby accepts this Restricted Phantom
Unit Agreement in full satisfaction of any previous written or verbal promises
made to him or her by the Partnership or the Company or any of its other
Affiliates with respect to Restricted Unit or Phantom Unit grants or other
grants under the Plan.

 

 

(seal)

 

(Signature of Participant) (Date)

 

 

Name of Primary Death Beneficiary Relationship to Participant

 

 

Name of Contingent Death Beneficiary Relationship to Participant

 

8